In an action inter alla to adjudge deeds to real property void and for partition and an accounting, defendant appeals from so much of an order of the Supreme Court, Richmond County, dated June 13, 1973, as granted plaintiff’s motion to strike defendant’s jury demand and denied defendant’s cross motion to dismiss the complaint. Order affirmed insofar as appealed from, with $20 costs and disbursements. This determination is without prejudice to the right of defendant, if so advised, to apply for a jury trial of the issues of partition, if plaintiff should prevail on her equitable causes of action to set aside the transfer of the subject property (see Gifford v. Whittemore, 4 A D 2d 379, 383). Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.